In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00162-CV

KEANA PRESCOD AND SHELLEY                    §   On Appeal from the 393rd District
HARTE, Appellants                                Court

                                             §   of Denton County (18-10539-393)

V.                                           §   January 27, 2022

                                             §   Memorandum Opinion by Justice
SUZANNAH TKACH, Appellee                         Birdwell

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

       It is further ordered that Appellants Keana Prescod and Shelley Harte shall pay

all costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell